Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes a claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is the “means” in line 4 as followed by an act that performs the function “for adjusting an amount of the liquid applied to the line paper” in claim 4.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 has “means” plus function of “controls a rotation speed” and the corresponding act is in the specification as follows in paragraph [0046] in the following sentence “As a result, the motor 26 is driven to rotate at a rotation speed based on the rotation command value output by the control device 19.”
Claim 10 has “means” plus function of “heating” and the corresponding act is in the specification as follows in paragraph [0042] in the following sentence “…the liquid passage 13 according to the present embodiment has the heated water supply passage 13A reaching the chamber 12 from the water tank 16…”

Claim 11 has “means” plus function of “heating” and the corresponding structure is in the specification as follows in paragraph [0043] in the following sentence “…the heater 22 is immersed in the heated water in the water tank 16.”
Claim 12 has “means” plus function of “heating” and the corresponding act in the specification as follows in paragraph [0067] in the following sentence “…the temperature sensor 20 detecting the temperature of the heated water and the heater 22 heating the heated water are attached are not particularly limited and may also be inside the chamber 12, inside the liquid passage 13,…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihide et al. JP2008055777 (Toshihide) utilizing attached machine language translation; in view of Yang Jingqi CN204602523 (Jingqi) utilizing attached machine language translation. 
Regarding Claim 1, Toshihide discloses, A humidifying device humidifying liner paper transported in one direction and affixed to medium paper via a glue applied to an apex of a wave shape of the medium paper formed into the wave shape, the device comprising:” is anticipated in Figure 12, #012 and in paragraph [0043] in that the glue/starch application device is mentioned.

    PNG
    media_image1.png
    1333
    495
    media_image1.png
    Greyscale

Figure 12

 “a liquid application roller provided downstream of a preheater heating the liner paper prior to the affixing and applying a heated liquid to the liner paper; and” is anticipated in Figures 1 and 12 and paragraph [0043] in that the application of the heated water onto paper (n).
“a chamber disposed to face a peripheral face of the liquid application roller and provided with an internal space to which the liquid is supplied,” is anticipated in Figure 6, #6, and paragraph [0046] that contains a chamber that faces to the peripheral face of the application roller and the internal space for the supplied liquid.
 “wherein the chamber has an opening communicating with the internal space, the opening being for supplying the liquid to the peripheral face of the liquid application roller, and a length of the opening in a direction orthogonal to an axial direction of the liquid application roller is less than a diameter of the liquid application roller.” is anticipated in Figure 1, #s 2 and 6 and Figure 6, #s 2 and 6 and paragraph [0044] that includes a watering roll 2…and a pan 6 that is disposed so that eh water w is stored therein and the lower portion of the watering roll 2 is immersed in the water w.
“wherein a pan receiving the liquid is provided below the chamber.” is by Figure 3 (#13), paragraph [0024] the heating device may be feedback-controlled based on a temperature detection value of the sensor and Figure 3 illustrates that the preheater tank/pan is below the chamber.
Toshihide does not disclose, “wherein an outside surface of an opening member forming the opening and extending in the axial direction is inclined obliquely downward from a horizontal plane in the chamber such that the liquid drops toward an outside of the chamber by its own weight, and”
However, Jingqi does teach, “wherein an outside surface of an opening member forming the opening and extending in the axial direction is inclined obliquely downward from a horizontal plane in the chamber such that the liquid drops toward an outside of the chamber by own weight,” at Figure 1, Section A, paragraph [0035] that the annular groove against the side wall tightly together so that the closures and plastic water tank 8 is formed between 3 and more reliable seal to further prevent heat loss and allows the liquid to drop, thereby further improving the glue film 7 to the surface of the tape 11. 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Toshihide and Jingqi before the effective filing date of the claimed invention to modify the humidifying device as taught by Toshihide (Figure 12, para [0001]) to include the axial direction of the roller inclined obliquely downward from the horizontal plane in the chamber as taught by Jingqi, and since Jingqi (FIG 1, Section A, para [0035]) suggest that such a modification provides an increase in the adhesion performance of the device that includes  to cause the droplets attached to the surface of the roller to fall into the chamber (see Jingqi at Figure 1, Section A, para [0035]): because Jingqi teaches these structures that is known in the art and beneficial, thereby providing the motivation, to modify the humidifying device as taught by Toshihide (Figure 12, para [0001]) with the annular groove against the side wall as taught by Jingqi (Figure 1, Section A, para [0035]) to improve the adhesion performance of the device (Toshihide, para [0012]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 1

Regarding Claim 2, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the chamber is provided vertically below an axial center of the liquid application roller.” is anticipated in Figures 1 and 6, #s 2 and 7, and paragraphs [0043 – 44] in the chamber below the axial center of the liquid application roller.

Regarding Claim 4, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches,  “further comprising: a blade provided between the internal space and a contact point of the liquid application roller and the liner paper and scraping off the liquid attached to a surface of the liquid application roller; and” is anticipated in Figure 6, #31 and paragraph [0056] that describes the blade.
 “control means for adjusting an amount of the liquid applied to the liner paper by controlling an operation of at least one of the liquid application roller and the blade.” is anticipated by Figure 6, #s 33, 34, and 35 and paragraph [0056 -57] as these components can control the film thickness in the roller.


    PNG
    media_image3.png
    397
    707
    media_image3.png
    Greyscale

35

Figure 6
Regarding Claim 5, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein a plurality of the blades are juxtaposed in the axial direction and a blade moving mechanism is provided for each of the blades to be driven in a direction of approaching or separating from the surface of the liquid application roller.” is anticipated by Figure 6, #31, and paragraph [0056] in which by the operation, the gap between the outer peripheral surface of the water roll and the blade can be adjusted.

Regarding Claim 6, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the blade is provided on a downstream side of the chamber in a rotation direction of the liquid application roller.” is anticipated by Figure 6, #31, and paragraph [0056] in that the doctor blade is disposed in the same direction as the axial direction of the watering roll and when viewing the drawing is downstream of the watering roller.

Regarding Claim 7, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the opening member forming the opening of the chamber constitutes the blade.” is anticipated by Figure 6, #31 and paragraph [0056] as the forming of the gap between the outer peripheral surface of the watering roll.

Regarding Claim 8, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “further comprising: a gap adjustment mechanism adjusting a gap between the opening of the chamber and the peripheral face of the liquid application roller.” is anticipated by Figure 6, #s 31 and 32, and paragraph [0056] by the gap between the outer peripheral surface of the watering roll 2 and the doctor blade 31 can be adjusted.

Regarding Claim 10, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein a liquid passage supplying the liquid into the chamber is provided and heating means for the liquid is interposed on the liquid passage.” is anticipated by Figure 3, #s 13 and 14, and paragraph [0046] in that the heating water is circulated from the tank and to the pan.




    PNG
    media_image4.png
    179
    305
    media_image4.png
    Greyscale

Figure 3
Regarding Claim 11, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the heating means is provided in the chamber.” is anticipated in Figures 3 and 11, #13, and paragraph [0046] in which a heating device is attached to the water tank.

Regarding Claim 12, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the liquid passage is provided with a temperature sensor measuring a temperature of the liquid and an output of the heating means is controlled based on a detection result of the temperature sensor.” is anticipated by Figure 3, #13, and paragraph [0024] the heating device may be feedback-controlled based on a temperature detection value of the sensor.

Regarding Claim 14, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the liquid passage is a circulation path provided with a supply passage supplying the liquid into the chamber and a recycle passage returning the liquid stored in the pan to the supply passage.” is anticipated by Figure 3, #s 11, 14, and w1 in that it demonstrates a liquid passage for circulation into the chamber and recirculates back into the pan.

Regarding Claim 15, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “wherein the glue is a starch glue and the temperature of the liquid is at is anticipated by Figure 5, graph g1 at 90ºC, and paragraph [0050] in that when the gelation temperature of the starch solution before the addition of the alkalizing agent is 90ºC.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Figure 5
Regarding Claim 16, as combined, Toshihide/Jingqi teaches as previously claimed.  As discussed, Toshihide teaches, “is provided downstream of a preheater heating a liner paper transported in one direction and affixed to a medium paper via a glue applied to an apex of a wave shape of the medium paper formed into the wave shape prior to the affixing.” is anticipated by Figures 1, 12, and paragraph [0007] in that single-sided cardboard paper is preheated by a preheater 011, a raw starch solution is applied to the top of the step by a gluing device 012.

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over, as combined, Toshihide/Jingqi and in further view of Kohler, Herber B. (US 7, 595,086) hereinafter referred as Kohler. 
Regarding Claim 9, as combined, Toshihide/Jingqi teaches all aspects as previously claimed.  Toshihide further discloses, “a motor rotating the liquid application roller,” in Figure 1, #5, and paragraph [0044] in “which drive motor 6 that is connected to the rotary shaft 2 of the watering roll”. 
Toshihide/Jingqi does not disclose, “wherein the control means controls a rotation speed of the motor.”  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive motor (#5) rotating the application roller (#2) in Figure 1 of Toshihide (Fig. 1, #5) to include the motor controller as taught by Kohler (Fig. 9, #110) in order to control the motor’s rotation speed (see Kohler Fig. 9, #110), and since Kohler (Fig. 9, #110, Col. 12, lines 11-16) suggest that such a modification provides the ability to control automatically the speed of the applicator roll and provides a range of speed far greater than was previously possible (Kohler, Col. 12, lines 19-20): because Kohler teaches these structures that is known in the art and beneficial, thereby providing the motivation, to modify the liquid application roller as taught by Toshihide with the motor controller as taught by Kohler (Fig. 9, #110, Col. 12, lines 11-16) to increase the speed range and thereby reduce the amount of over spray (Kohler, Col. 12, lines 25-29).



Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 now stands rejected under 35 USC § 103 as unpatentable over Toshihide in view of Jingqi.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                           


                                                                                                                                                                                            /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731